ORDER

PER CURIAM.
Michael Clark (“Defendant”) appeals the judgment entered upon his conviction of concealment of a controlled substance at a correctional facility, Section 217.360(1) RSMo 1994. Defendant argues that the trial court abused its discretion in overruling his motion for change of judge and failing to recuse itself. Defendant also argues that the trial judge erred in overruling his motion to dismiss for lack of a speedy trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 30.26(b).